Case 5:19-cv-05078-PKH Document 16                  Filed 05/16/19 Page 1 of 4 PageID #: 145



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

DEBORAH MANLEY, on Behalf of
Herself and All Others Similarly Situated,                                              PLAINTIFF

v.                                  CASE NO. 5:19-CV-05078 -PKH

UNITEDHEALTH GROUP INC.; UNITED HEALTHCARE
SERVICES, INC.; UNITEDHEALTHCARE, INC.;
UNITEDHEALTHCARE INSURANCE CO.; UMR, INC.;
UNITED HEALTHCARE OF ARKANSAS; JOHN
DOE CORORATIONS 1 through 10; and JOHN DOE
ENTITIES 1 through 10                                                               DEFENDANTS


                            PLAINTIFF’S MOTION TO REMAND

       COMES NOW Plaintiff, Deborah Manley, and moves this Court, pursuant to 28 U.S.C. §

1447, to enter an order remanding this case to the Circuit Court of Washington County, Arkansas

and in support thereof states as follows:

       1.      Defendants UnitedHealth Group, Inc.; United Healthcare Services, Inc.;

UnitedHealthcare, Inc.; UnitedHealthcare Insurance Co.; UMR, Inc.; UnitedHealthcare of

Arkansas, Inc.; John Doe Corporations 1 through 10; and John Doe Entities 1 through 10

(collectively referred to as “Defendants”) filed a Notice of Removal on April 17, 2019 (ECF No.

1). As the basis for removal, Defendants contend that Plaintiff’s “state law claims are

completely preempted by ERISA, and can be re-characterized as arising under 29 U.S.C. §

1132(a)(1)(B), which provides that, ‘A civil action may be brought by a participant or

beneficiary – to recover benefits due to him under the terms of his plan, to enforce his rights

under the terms of the plan, or to clarify his rights to future benefits under the terms of the plan.”

ECF No. 1 (Defendants’ Notice of Removal) at 5.
Case 5:19-cv-05078-PKH Document 16                   Filed 05/16/19 Page 2 of 4 PageID #: 146



       2.      Removal of this action was improper because (1) Plaintiff does not assert an ERISA

claim on the face of her complaint, nor does she have standing to sue under ERISA as she does

not have an ERISA plan, is not an ERISA plan participant, and is not a beneficiary of an ERISA

plan; (2) federal jurisdiction cannot be premised on the potential claims of non-party, putative class

members; (3) Defendants have failed to establish by a preponderance of the evidence that the

potential claims of unidentified, putative class members arise under § 502 of ERISA; and (4) even

this action as it may relate to potential, non-party, putative class members with ERISA plans, this

Action falls outside the scope of ERISA because it involves a legal duty independent of ERISA or

any ERISA plan terms.

       3.      Consequently, removal was improper because Defendants have not satisfied their

burden, and remand to the Circuit Court of Washington County, Arkansas is proper.

       4.      A memorandum of law in support of Plaintiff’s Motion to Remand is being

contemporaneously filed herewith.

       WHEREFORE, because the necessary requirements for removal have not been satisfied,

this Court has no jurisdiction to hear this case and removal was inappropriate. Accordingly,

Plaintiff prays for an order remanding this case to the Circuit Court of Washington County,

Arkansas; for costs, expenses and attorneys’ fees; and for all other proper and just relief.

Dated: May 16, 2019                            Respectfully submitted,

                                               Hank Bates (ABN 98063)
                                               Tiffany Wyatt Oldham (ABN 2001287)
                                               CARNEY BATES & PULLIAM, PLLC
                                               519 W. 7th St.
                                               Little Rock, AR 72201
                                               Tel: (501) 312-8500
                                               Fax: (501) 312-8505

                                               and



                                              2
Case 5:19-cv-05078-PKH Document 16   Filed 05/16/19 Page 3 of 4 PageID #: 147



                                 Bill Horton (ABN 02200)
                                 CADDELL REYNOLDS, PA
                                 P.O. Box 184
                                 Fort Smith, Arkansas 72902
                                 Tel: (479) 464-8269
                                 Fax: (479) 464-8287


                                 BY: /s/ Hank Bates
                                    HANK BATES

                                 Counsel for Plaintiff and the Class




                                3
Case 5:19-cv-05078-PKH Document 16                Filed 05/16/19 Page 4 of 4 PageID #: 148



                                CERTIFICATE OF SERVICE

        I hereby certify that on May 16, 2019, I caused a copy of the foregoing to be
electronically filed with the Clerk of Court using the Court’s electronic filing system, which will
send electronic notification to the parties and registered attorneys of record.

                                                       /s/ Hank Bates
                                                     Hank Bates




                                             4
